Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 4-8, 10-12 and 15-20 are allowed.
Claims 1, 12, 17 and 20 describe converting between a current block of video and a bitstream using a weight index of a first prediction mode where the weight is selected from a set of weights based on a weight index for bi-predictive coding of the current block wherein the set of weights comprises multiple weights different from 0.5, converting the block using the weights indicated by the weight index using reference pictures from to prediction lists, the weight index being represented by a bin string including a plurality of bins where the first bin of the plurality of bins is coded with at least one context and the remaining bins are bypass coded and a second prediction mode which uses gradients in different directions to derive a motion offset and a prediction offset, and further indicates that this mode is not used when weights applied to the reference pictures are unequal. 
The closest prior arts are Liu, Rosewarne and Lee (2019/0238880). Liu discloses performing generalized bi-prediction (GBi) including applying unequal weights to reference pictures to generate prediction blocks for a current picture. Rosewarne teaches using only one context in order to provide reduced computational complexity to context coding. Liu further discloses coding a weight index using a bin string by context coding a first bin and bypass coding the remaining bins. . Lee further discloses a second, bi-directional optical flow (BIO), prediction mode which uses gradients in different directions to derive a motion offset and a prediction offset (Lee pars 170-225). However Lee further discloses that BIO may be applied concurrently with GBi rather than disabling BIO when using GBi as required by claims 1, 12, 17 and 20. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH CHARLES HALLENBECK-HUBER whose telephone number is (571)272-5248.  The examiner can normally be reached on Monday to Friday from 9 A.M. to 5 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge Ortiz-Criado can be reached on (571)272-7624.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEREMIAH C HALLENBECK-HUBER/               Primary Examiner, Art Unit 2423